PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No. 14-1239
                  _______________

              JEFFREY BONKOWSKI,
                            Appellant

                          v.

             OBERG INDUSTRIES, INC.
                _______________

    On Appeal from the United States District Court
       for the Western District of Pennsylvania
            (D.C. Civil No. 2-12-cv-00812)
        District Judge: Hon. Joy Flowers Conti
                   _______________

               Argued October 23, 2014

BEFORE: FUENTES, GREENBERG AND COWEN, Circuit
                    Judges


                (Filed: May 22, 2015)


                  _______________
                OPINION OF THE COURT
                    _______________

Tiffany R. Waskowicz, Esq. (Argued)
Joshua M. Bloom & Associates
310 Grant Street, Suite 3204
Pittsburgh, PA 15219

      Counsel for Appellant

Paul S. Mazeski, Esq.
Erin J. McLaughlin, Esq. (Argued)
Buchanan Ingersoll & Rooney
301 Grant Street
One Oxford Centre, 20th Floor
Pittsburgh, PA 15219

      Counsel for Appellee

COWEN, Circuit Judge.

        Plaintiff Jeffrey Bonkowski appeals from the order of
the United States District Court for the Western District of
Pennsylvania granting the summary judgment motion filed by
Defendant Oberg Industries, Inc. (“Oberg”) with respect to his
claims under the Family and Medical Leave Act (“FMLA”).
In this appeal, the Court must interpret a Department of Labor
(“DOL”) regulation—which states in relevant part that
“[i]npatient care means an overnight stay in a hospital,
hospice, or residential medical care facility.” We conclude


                              2
that “an overnight stay” means a stay in a hospital, hospice, or
residential medical care facility for a substantial period of time
from one calendar day to the next calendar day as measured by
the individual’s time of admission and his or her time of
discharge. Because Bonkowski was admitted and discharged
on the same calendar day, we will affirm the District Court’s
order.

                                I.

       Bonkowski worked for Oberg (a manufacturer of
precision components and tooling) as a wirecut operator and
machinist. He has a number of health conditions, including an
aortic bicuspid (i.e., he has two heart valves as opposed to
three) and diabetes. He was diagnosed with a possible aortic
aneurysm after he fainted in the woods in May 2010. In
addition, Bonkowski’s colon was removed.

        On November 14, 2011, Bonkowski met with two
supervisors (David Santi and Jeffrey Ambrose) in order to
discuss his recent suspension for allegedly sleeping on the job.
According to Bonkowski, he began to experience shortness of
breath, chest pain, and dizziness, and Santi and Ambrose gave
him permission to go home and continue their meeting the
next day. He clocked out at 5:18 p.m. and went home to try to
slow down his breathing and heart rate. Lisa Bonkowski
testified at her deposition that her husband looked as “white as
a ghost” and was clutching his chest. (A345.) Over the next
few hours, Bonkowski unsuccessfully tried to slow down his
heartbeat and catch his breath.
        Shortly after 11 p.m., Bonkowski’s wife drove him to


                               3
Butler Memorial Hospital. It appears that the couple arrived at
the hospital shortly before midnight. At his deposition,
Bonkowski stated that “I just know that I arrived earlier, I
remember just—when they were wheeling me in, I see a clock
right in front of me and it was a few minutes before 12:00.”
(A279.) He was then admitted shortly after midnight on
November 15, 2011.

       Bonkowski underwent comprehensive testing at the
hospital. His wife was initially informed that he may need
open heart surgery. However, the tests did not find any
complications with his heart condition or diabetes. Bonkowski
accordingly was released from Butler Memorial Hospital in
the early evening hours of November 15, 2011. He obtained a
doctor’s note stating that “Jeff was hospitalized and is excused
from work.” (A361.) When he was discharged from the
hospital, Bonkowski was instructed to follow up with his
primary care physician and cardiologist and to schedule an
outpatient echocardiogram. However, no restrictions were
placed on his activities.

        The record includes two documents from Butler
Memorial Hospital: (1) the “Discharged Inpatient Report”
(A353-A359); and (2) the “Discharge Instructions” (A363).
Summarizing the test results, the Discharged Inpatient Report
identified the date of “Reg” as “11/15/11” and the date of
“Disch.” as “11/15/11.”       (A353-A359.)     Likewise, the
Discharge Instructions indicated that “11/15/11” was the
“ADM-DT” and that Bonkowski was discharged on
“11/15/11.” (A363.)
        On November 16, 2011, Lou Proviano, the head of


                              4
Oberg’s human resources department, notified Bonkowski that
his employment was terminated because he had walked off the
job on November 14, 2011. In his subsequent deposition
testimony, Proviano characterized Bonkowski’s time in the
hospital as an “overnight situation.” (See A292 (“It was a
voicemail—it was a voicemail message that indicated that she
was trying to get FMLA documentation from Jeff Ambrose,
and the overnight situation usually doesn’t warrant an FMLA
document at the time.”).)

       Bonkowski filed the current FMLA action against
Oberg. He alleged two causes of action under the FMLA: (1)
Oberg retaliated against him for exercising his FMLA rights;
and (2) Oberg interfered with his FMLA rights.

        After the parties completed discovery, Oberg filed a
motion for summary judgment. In a January 17, 2014 order,
the District Court granted Oberg’s motion, entering judgment
in favor of Oberg and against Bonkowski.                   In its
accompanying memorandum opinion, the District Court
determined that “no reasonable jury could find that plaintiff’s
absence from work on November 15, 2011, was a qualifying
absence under the FMLA entitling him to protection from
Defendant’s interference or retaliation with his FMLA rights.”
Bonkowski v. Oberg Indus., Inc., 992 F. Supp. 2d 501, 512
(W.D. Pa. 2014). In short, it rejected Bonkowski’s retaliation
and interference claims because he did not have a “serious
health condition” under 29 U.S.C. § 2611(11)(A), i.e., “an
illness, injury, impairment, or physical condition that involves
(A) inpatient care in a hospital, hospice, or residential medical
care facility,” and therefore was not entitled to leave under the


                               5
FMLA.

        Specifically, the District Court was required to interpret
29 C.F.R. § 825.114, which defines the terms “inpatient care”
as “an overnight stay in a hospital, hospice, or residential
medical facility, including any period of incapacity as defined
in 29 C.F.R. § 825.113(b), or any subsequent treatment in
connection with such inpatient care.” Oberg asserted that “‘an
overnight stay in a hospital’ means a stay in a hospital from
‘one day to the next, measured by the inpatient’s date of
admission and discharge.’” Bonkowski, 992 F. Supp. 2d at
510 (citation omitted). According to the District Court,
“Plaintiff argues that he stayed overnight at the hospital from
November 14, 2011, to November 15, 2011, because he
arrived at the hospital shortly before midnight and was
discharged in the early evening of the following day.” Id.
(footnote omitted). Finding that the arguments offered by both
sides were not sufficient to resolve this issue (and noting that
neither the FMLA nor the DOL regulations define the term
“overnight”), the District Court turned to dictionary definitions
of “overnight,” “duration,” and “night” (as well as the
definition of “night” adopted by the Federal Aviation
Administration (“FAA”)) to discern the ordinary meaning of §
825.114’s “overnight stay” terminology.

        The District Court ruled that “Plaintiff can establish he
had a qualifying serious medical condition only if he is able to
establish he spent the entire ‘night’ as an inpatient at the
hospital’” and that “an ‘overnight stay’ at a hospital is a stay
from sunset on one day to sunrise the next day.” Id. at 511.
Taking judicial notice of the sunset and sunrise times set out in


                               6
The Old Farmer’s Almanac, the District Court ascertained
that, based on Butler Memorial Hospital’s zip code, the sun set
at 5:02 p.m. on November 14, 2011 and rose at 7:07 a.m. on
November 15, 2011. According to the District Court,
Bonkowski was required to “put forth evidence that he was in
the hospital from November 14, 2011, at 5:02 p.m. until
November 15, 2011, at 7:07 a.m. to show his condition
qualified as a serious medical condition under the FMLA.” Id.
He failed to do so:

       The undisputed evidence in this case is that
       Plaintiff arrived at Butler Memorial Hospital
       shortly before midnight on November 14, 2011.
       He was admitted as an inpatient shortly after
       midnight on November 15, 2011. He remained
       at the hospital as an inpatient until the evening
       of November 15, 2011.             The undisputed
       evidence of record shows that plaintiff did not
       stay overnight as an inpatient in the hospital
       because he did not arrive at the hospital until
       shortly before midnight on November 14, 2011,
       almost seven hours after the sun set that day.
       Plaintiff, therefore, failed to show that he spent
       the duration of the night at Butler Memorial
       Hospital. . .

Id. at 511-12 (citations omitted).

       The District Court found it unnecessary to follow the
rationale of the Second Circuit’s ruling in Estate of Landers v.
Leavitt, 545 F.3d 98 (2d Cir. 2008), and thereby conclude that


                                7
“Plaintiff’s arrival at Butler Memorial Hospital did not begin
his inpatient stay; rather, plaintiff became an inpatient when he
was formally admitted after midnight.” Bonkowski, 992 F.
Supp. 2d at 510 n.10. “Based upon the plain meaning of the
word ‘overnight,’ even considering the time prior to plaintiff’s
formal admission, he did not stay overnight at the hospital.”
Id.

        The District Court likewise considered Bonkowski’s
argument that he stayed overnight at the hospital because
Butler Memorial Hospital designated him as an inpatient (and
because The Free Dictionary defines an “inpatient” as “‘[a]
patient who is admitted to a hospital or clinic for treatment that
requires at least one overnight stay,’” id. at 509 n.9 (quoting
The                       Free                         Dictionary,
http://www.thefreedictionary.com/inpatient (last visited Jan.
16, 2014))). According to the District Court, his argument
lacked merit because “inpatient care” is defined by the
regulations as “an overnight stay, meaning a plaintiff must
stay overnight to qualify as receiving in-patient care.” Id.
Butler Memorial Hospital’s designation at best meant that his
condition required one overnight stay. It “does not mean that
plaintiff actually stayed overnight at the hospital, i.e., that he
received inpatient care and is qualified for protection under the
FMLA.” Id.

                               II.

      Congress enacted the FMLA in 1993 to address
problems associated with “inadequate job security for
employees who have serious health conditions that prevent


                               8
them from working for temporary periods.” 1 29 U.S.C. §
2601(a)(4). The purpose of this statutory scheme is, inter alia,
“to balance the demands of the workplace with the needs of
families, to promote the stability and economic security of
families, and to promote national interests in preserving family
integrity” as well as “to entitle employees to take reasonable
leave for medical reasons.” 29 U.S.C. § 2601(b)(1), (2). It is
undisputed that the FMLA constitutes “remedial legislation”
that “must be broadly construed in order to give full effect to
these purposes.” Caprio v. Healthcare Revenue Recovery
Grp., LLC, 709 F.3d 142, 148 (3d Cir. 2013) (citations
omitted) (discussing Fair Debt Collection Practices Act); see
also, e.g., Cobb v. Contract Transport, Inc., 452 F.3d 543, 559

       1
          The District Court had subject matter jurisdiction
under 28 U.S.C. § 1331. We have appellate jurisdiction
pursuant to 28 U.S.C. § 1291.

        This Court exercises plenary review over a district
court’s order granting a motion for summary judgment,
applying the same standard that the district court ought to
apply. See, e.g., Doe v. C.A.R.S. Protection Plus, Inc., 527
F.3d 358, 362 (3d Cir. 2008). As the District Court
recognized in its memorandum opinion, Federal Rule of Civil
Procedure 56(a) provides that “[t]he court shall grant
summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” We must draw all
reasonable inferences in favor of the non-moving party. See,
e.g., Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d
294, 300 (3d Cir. 2012).

                              9
(6th Cir. 2006) (“Finally, the worksite provision of the FMLA
is an exclusionary provision in a remedial statute. Following
traditional canons of statutory interpretation, remedial statutes
should be construed broadly to extend coverage and their
exclusions or exceptions should be construed narrowly.”
(citation omitted)); Stekloff v. St. John’s Mercy Health Sys.,
218 F.3d 858, 862 (8th Cir. 2000) (“We think, in other words,
contrary to the position of St. John’s, that the concept of
‘serious health condition’ was meant to be ‘broad,’ see S. Rep.
No. 103-3, at 28 (1993), reprinted in 1993 U.S.C.C.A.N. 3, 30,
and that the FMLA’s provisions should be interpreted to effect
its remedial purpose. See Hodgens v. General Dynamics
Corp., 144 F.3d 151, 164 (1st Cir. 1998).”). However,
Congress explained that this purpose should be accomplished
“in a manner that accommodates the legitimate interests of
employers.” 29 U.S.C. § 2601(b)(3).

        Under the FMLA, an employer may not “interfere with,
restrain, or deny the exercise of or attempt to exercise, any
right provided under this subchapter.” 29 U.S.C. § 2615(a)(1).
Additionally, “[it] shall be unlawful for any employer to
discharge or in any other manner discriminate against any
individual for opposing any practice made unlawful by this
subchapter.” 29 U.S.C. § 2615(a)(2). “The former provision
is generally, if imperfectly, referred to as ‘interference’
whereas the latter is often referred to as ‘retaliation.’”
Lichtenstein, 691 F.3d at 301 (citing Callison v. City of
Philadelphia, 430 F.3d 117, 119 (3d Cir. 2005)). In any event,
Bonkowski “does not dispute that if he was not qualified for
leave under § 2612(a)(1)(D), i.e., if he did not have a serious
health condition, his claims fail as a matter of law.”


                              10
Bonkowski, 992 F. Supp. 2d at 509. Specifically, 29 U.S.C.
§ 2612(a)(1)(D) provides that an eligible employee shall be
entitled to a total of twelve workweeks of leave during any 12-
month period “[b]ecause of a serious health condition that
makes the employee unable to perform the functions of the
position of such employee.”

       29 U.S.C. § 2611(11) states that “[t]he term ‘serious
health condition’ means an illness, injury, impairment, or
physical condition that involves (A) inpatient care in a
hospital, hospice, or residential medical care facility; or (B)
continuing treatment by a health care provider.” In turn, “[t]he
FMLA’s legislative history noted that ‘[t]he definition of
serious health condition’ . . . is broad and intended to cover
various types of physical and mental conditions.’” Scamihorn
v. Gen. Truck Drivers, 282 F.3d 1078, 1084 (9th Cir. 2002)
(quoting S. Rep. No. 103-3, at 28); see also, e.g., Stekloff, 218
F.3d at 862. The DOL promulgated interim regulations in
1993 in order to implement this new statutory scheme. See
The Family & Medical Leave Act of 1993, 58 Fed. Reg.
31,794 (June 4, 1993) (interim final rule & request for
comments). At the time, the department offered the following
explanation of this notion of a “serious health condition”:

              The term “serious health condition” is
       intended to cover conditions or illnesses
       affecting one’s health to the extent that inpatient
       care is required, or absences are necessary on a
       recurring basis or for more than a few days for
       treatment or recovery.         Furthermore, the
       Congressional reports indicate that this term is


                               11
       not intended to cover short-term conditions for
       which treatment and recovery are very brief,
       since such conditions would generally be
       covered by employers’ sick leave policies.
       Examples of a serious health condition cited in
       the legislative history include heart attacks,
       heart conditions requiring heart bypass or valve
       operations, most cancers, back conditions
       requiring extensive therapy or surgical
       procedures,      strokes,   severe    respiratory
       conditions, spinal injuries, appendicitis,
       pneumonia, emphysema, severe arthritis, severe
       nervous disorders, injuries caused by serious
       accidents on or off the job, ongoing pregnancy,
       severe morning sickness, the need for prenatal
       care, childbirth and recovery from childbirth.

Id. at 31,799. In the preamble to its 1995 rulemaking
promulgating final FMLA regulations, the DOL observed that
“[t]his scant statutory definition [of a “serious health
condition”] is further clarified by the legislative history.” The
Family & Medical Leave Act, 60 Fed. Reg. 2180, 2191 (Jan.
6, 1995) (final rule). Specifically, “[t]he congressional reports
did indicate that the term was not intended to cover short-term
conditions for which treatment and recovery are very brief, as
Congress expected that such conditions would be covered by
even the most modest of employer sick leave policies.” Id. at
2191-92.

       The DOL has adopted regulations that define the
various terms incorporated into the FMLA’s definition of a


                              12
“serious health condition.” Both the parties and the District
Court appear to turn to the current version of these DOL
regulations, which went into effect on March 8, 2013. The
current version of 29 C.F.R. § 825.113, entitled “Serious
health condition,” provides that, “[f]or purposes of FMLA,
serious health condition entitling an employee to FMLA leave
means an illness, injury, impairment or physical or mental
condition that involves inpatient care as defined in § 825.114
or continuing treatment by a health care provider as defined in
§ 825.115,” § 825.113(a). Entitled “Inpatient care,” 29
C.F.R. § 825.114 states the following: “Inpatient care means
an overnight stay in a hospital, hospice, or residential medical
care facility, including any period of incapacity as defined in §
825.113(b), or any subsequent treatment in connection with
such inpatient care.” 29 C.F.R. § 825.115 similarly defines the
terms “continuing treatment,” and § 825.113 provides
definitions for “incapacity” and “treatment.” Furthermore,
there is a separate “Definitions” provision, which states that
“[s]erious health condition means an illness, injury,
impairment or physical or mental condition that involves
inpatient care as defined in § 825.114 or continuing treatment
by a health care provider as defined in § 825.115” (and also
incorporates the definition of “continuing treatment” set forth
in § 825.115). 29 C.F.R. § 825.102.

       In fact, the DOL’s FMLA regulations have a rather
lengthy and complicated history.

       The department initially promulgated interim
regulations in 1993. See 58 Fed. Reg. at 31,794. Initially, §
825.114 was entitled “What is a ‘serious health condition’?”


                              13
Id. at 31,817. In addition to explaining, inter alia, the meaning
of “continuing treatment,” this regulation stated that:

       (a) For purposes of FMLA, “serious health
       condition” means an illness, injury, impairment,
       or physical or mental condition that involves:

       (1) Any period of incapacity or treatment in
       connection with or consequent to inpatient care
       (i.e., an overnight stay) in a hospital, hospice, or
       residential medical care facility;

       ....

Id. In turn, the interim version of the “Definitions” regulation
(29 C.F.R. § 825.800) incorporated this identical language
(and also defined the terms “continuing treatment”). Id. at
31,835.

       The department promulgated final regulations
implementing the FMLA in 1995, which were in effect from
April 6, 1995 to January 15, 2009. See 60 Fed. Reg. at 2,180.
This version of § 825.114 carried the title “What is a “serious
health condition” entitling an employee to FMLA leave?”
and addressed, among other things, the meaning of
“continuing treatment.” 29 C.F.R. § 825.114 (effective to Jan.
15, 2009). However, just like its interim predecessor, this
version included an “inpatient care” subsection:

       (a) For purposes of FMLA, “serious health
       condition” entitling an employee to FMLA


                               14
      leave means an illness, injury, impairment, or
      physical or mental condition that involves:

       (1) Inpatient care (i.e., an overnight stay) in a
      hospital, hospice, or residential medical care
      facility, including any period of incapacity (for
      purposes of this section, defined to mean
      inability to work, attend school or perform other
      regular daily activities due to the serious health
      condition, treatment therefor, or recovery
      therefrom), or any subsequent treatment in
      connection with such inpatient care; or

      ....

Section 825.800 then incorporated this same language into the
DOL’s definition of a “serious health condition” (and, like the
interim version, also set forth a definition of “continuing
treatment”). 29 C.F.R. § 825.800 (effective to Jan. 15, 2009).

       In 2008, the DOL revised its regulatory scheme. The
Family and Medical Leave Act of 1993, 73 Fed. Reg. 67,934
(Nov. 17, 2008) (final rule). These FMLA regulations were in
effect from January 16, 2009 to March 7, 2013 (and
accordingly were in effect on November 14, 2011, when
Bonkowski arrived at Butler Memorial Hospital, and on
November 15, 2011, when he was both admitted and
discharged). It appears that, in 2013, the department “mov[ed]
the definitions section from current § 825.800 to currently
reserved § 825.102.” The Family & Medical Leave Act, 78
Fed. Reg. 8834, 8835 (Feb. 6, 2013) (final rule). Otherwise,


                             15
the 2009-2013 and the current versions of §§ 825.113,
825.114, and 825.115 are essentially identical (at least for
purposes of this current appeal). It was actually the 2008
rulemaking that first broke down what had, to that point, been
a single “Serious health condition” regulation into three
separate sections. Accordingly, the 2009-2013 version of §
825.113 was entitled “Serious health condition” and
addressed the concepts of “incapacity” and “treatment.” 29
C.F.R. § 825.113 (effective Jan. 16, 2009 to Mar. 7, 2013).
Subsection (a) of this regulation stated that, “[f]or purposes of
FMLA, ‘serious health condition’ entitling an employee to
FMLA leave means an illness, injury, impairment or physical
or mental condition that involves inpatient care as defined in §
825.114 or continuing treatment by a health care provider as
defined in § 825.115.” While § 825.115 explained what was
meant by the terms “continuing treatment,” § 825.114
(“Inpatient care”) stated the following: “Inpatient care means
an overnight stay in a hospital, hospice, or residential medical
care facility, including any period of incapacity as defined in §
825.113(b), or any subsequent treatment in connection with
such inpatient care.” 29 C.F.R. §§ 825.114, 825.115 (effective
Jan. 16, 2009 to Mar. 7, 2013). Likewise, § 825.800 provided
a definition of “Continuing treatment” and explained that
“Serious health condition means an illness, injury, impairment
or physical or mental condition that involves inpatient care as
defined in § 825.114 or continuing treatment by a health care
provider as defined in § 825.115.” 29 C.F.R. § 825.800
(effective Jan. 16, 2009 to Mar. 7, 2013).

       As part of the rulemaking process, the DOL has
received numerous comments from interested parties, such as


                              16
employers, labor unions, and advocacy organizations,
regarding the meaning and scope of the “continuing treatment”
language in the FMLA, and, in turn, the department, has
examined this “continuing treatment” concept in some detail.
See 73 Fed. Reg. at 67,944-50; 60 Fed. Reg. at 2191-96; 58
Fed. Reg. at 31,799. In contrast, neither the DOL nor the
commenters have devoted the same level of scrutiny to either
the statutory concept of “inpatient care” or the department’s
own “overnight stay” language. As part of its 1993 interim
rulemaking, the department expressly distinguished between
the “inpatient care” and “continuing treatment” prongs (or
“definitions”) of a “serious health condition”: “FMLA defines
a ‘serious health condition’ as one which requires either
inpatient care, or ‘continuing treatment by a health care
provider.’ Although the meaning of inpatient care is evident,
the alternative definition raises difficult questions.” 58 Fed.
Reg. at 31,799. When it promulgated its final regulations in
1995, the DOL explained that, “[w]hile the meaning of
inpatient care is evident (i.e., an overnight stay in the hospital,
etc.), the concept of continuing treatment presents more
difficult issues.” 60 Fed. Reg. at 2192. Most recently, the
preamble to the regulations promulgated in 2008 included the
following discussion of “Section 825.114 (Inpatient Care)”:

               Section 825.114 of the proposed rule
       defined what constitutes inpatient care, adopting
       language from the current regulations. The
       definition of “inpatient care” in current §
       825.114(a)(1) incorporates a definition of
       “incapacity,” which was removed from
       proposed § 825.114 and replaced by a cross-


                               17
      reference to the stand-alone definition of
      “incapacity” in proposed § 825.113(b).

              The Equal Employment Advisory
      Council commented, “[w]e hope that setting
      ‘incapacity’ apart will emphasize for both
      employees and health care providers that actual
      inability to work is a fundamental prerequisite
      for FMLA protection.”          There were no
      substantive comments on this section of the
      proposal, and the Department made no changes
      to the proposed text of this section in the final
      rule.

73 Fed. Reg. at 67,947; see also Family & Medical Leave Act
Regulations: A Report on the Department of Labor’s Request
for Information, 72 Fed. Reg. 35,550, 35,564 (June 28, 2007)
(“The first regulatory definition in the regulations
[promulgated in 1995] is a stand-alone definition from the
statute—‘inpatient care (i.e., an overnight stay) in a
hospital.’”).

        While the DOL has indicated in its rulemaking that the
statutory terms “inpatient care” clearly (or “evidently”) mean
“an overnight stay,” the department has not expressly
addressed what exactly it means by "an overnight stay.” The
parties, in turn, do not cite to any DOL materials or
publications that address the meaning of § 825.114 (or its
predecessors).    It is our responsibility to interpret this
regulation defining the statutory terms “inpatient care” as “an
overnight stay.” The District Court and the parties have


                             18
proffered three basic approaches to § 825.114 and its
“overnight stay” language—(1) the District Court’s “sunset-
sunrise” approach; (2) the “totality of the circumstances”
approach offered by Bonkowski; and (3) Oberg’s “calendar
day” approach. Specifically, the District Court relied on
dictionary definitions of “overnight, “duration,” and “night” to
conclude that “an ‘overnight’ stay at a hospital is a stay from
sunset on one day to sunrise the next day.” Bonkowski, 992 F.
Supp. 2d at 511. Bonkowski argues that “[t]he totality of the
circumstances demonstrate a genuine issue of material fact
regarding whether Mr. Bonkowski stayed overnight at a
hospital.” (Appellant’s Brief at 44 (emphasis omitted).) In
addition to defending the District Court’s “sunset-sunrise”
definition, Oberg contends that, at a minimum, the terms “an
overnight stay” refer to a stay from one calendar day to the
next calendar day as measured by the inpatient’s admission
and discharge times.

       This Court ultimately agrees with the interpretation
proffered by Oberg—although with one major modification.
We believe that “an overnight stay” means a stay in a hospital,
hospice, or residential medical care facility for a substantial
period of time from one calendar day to the next calendar day
as measured by the individual’s time of admission and his or
her time of discharge.

        In interpreting a federal regulation, we look to well-
established principles of statutory interpretation. See, e.g.,
Schaar v. Lehigh Valley Health Servs., Inc., 598 F.3d 156, 1
60 (3d Cir. 2010). While a court generally should consider
dictionary definitions as part of the interpretation process, it


                              19
must do so with some care:

      “[T]he starting point for interpreting a statute is
      the language of the statute itself.” Consumer
      Prod. Safety Comm’n v. GTE Sylvania, Inc.,
      [477 U.S. 102, 108] (1980). When words are
      not defined within the statute, we construe them
      “in accordance with [their] ordinary or natural
      meaning.” FDIC v. Meyer, [510 U.S. 471, 476]
      (1994). We do not, however, do so blindly.

              “[F]requently words of general
         meaning are used in a statute . . . and yet a
         consideration of the whole legislation, or
         of the circumstances surrounding its
         enactment, or of the absurd results which
         follow from giving such broad meaning to
         the words, makes it unreasonable to
         believe that the legislator intended to
         include the particular act.”

      Holy Trinity Church v. United States, [143 U.S.
457, 459] (1892). In such cases, resorting to
      dictionary definitions may be helpful. See MCI
      Telecomm. Corp. v. Am. Tel. & Tel. Co., [512
U.S. 218, 225] (1994) (stating, based on
      “[v]irtually every dictionary,” that “‘to modify’
      means to change moderately or in minor
      fashion”). Ultimately though, “[a]mbiguity is a
      creature not of definitional possibilities but of
      statutory context,” Brown v. Gardner, [513 U.S.
20
       115, 118] (1994), so the touchstone of statutory
       analysis should, again, be the statute itself.

United States v. Brown, 740 F.3d 145, 149 (3d Cir. 2014).
“We look to dictionary definitions to determine the ordinary
meaning of a word.” United States v. Husmann, 765 F.3d 169,
173 (3d Cir. 2014) (citing United States v. Geiser, 527 F.3d
288, 294 (3d Cir. 2008)). However, it is well established that
statutory language must be read with reference to its statutory
context. See, e.g. id. “After all, ‘[a] word in a statute may or
may not extend to the outer limits of its definitional
possibilities. Interpretation of a word or phrase depends upon
reading the whole statutory text, considering the purpose and
context of the statute, and consulting any precedents or
authorities that inform the analysis.’” Id. (quoting Dolan v.
U.S. Postal Serv., 546 U.S. 481, 486 (2006)).

       Accordingly, “[w]e assume that ‘Congress expresses its
intent through the ordinary meaning of its language’ and
therefore begin ‘with an examination of the plain language of
the statute.’” Disabled in Action of Pa. v. Southeastern Pa.
Transp. Auth., 539 F.3d 199, 210 (3d Cir. 2008) (quoting
Rosenberg v. XM Ventures, 274 F.3d 137, 141 (3d Cir.
2001)). When the statute’s language is plain, the court’s
obligation is to enforce the statute according to its terms, at
least where the disposition is not absurd (or where a literal
application of a statute would not produce a result
demonstrably at odds with the intentions of its drafters). See,
e.g., Thorpe v. Borough of Thorpe, 770 F.3d 255, 263-64 (3d
Cir. 2014); Official Comm. of Unsecured Creditors of
Cybergenics Corp. ex rel. Cybergenics Corp. v. Chinery, 330


                              21
F.3d 548, 559 (3d Cir. 2003) (en banc). In the end, we should
“avoid constructions that produce ‘odd’ or ‘absurd results’ or
that are ‘inconsistent’ with common sense.’” Disabled in
Action, 539 F.3d at 210 (quoting Public Citizen v. U.S. Dep’t
of Justice, 491 U.S. 440, 454 (1989); 2A N. Singer, Sutherland
Statutes & Statutory Construction § 45:12 (6th ed. 2000)).

        The District Court relied on the on-line versions of The
Merriam-Webster Dictionary and The Oxford Dictionaries.
We find it significant that the District Court did not mention
alternative definitions of the words “overnight” and “night”
that are set forth in these two dictionaries. As the District
Court pointed out, The Merriam-Webster Dictionary does
define the word “overnight”—used as an adverb—to mean
“for or during the entire night.” The Merriam-Webster
Dictionary,           Overnight,           http://www.merriam-
webster.com/dictionary/overnight (last visited Dec. 11, 2014).
However, it also defines the term as meaning “on the evening
before” or “very quickly or suddenly.” Id. When used as an
adjective (i.e., “an overnight stay”), “overnight” is defined to
mean, among other things, “of, lasting, or staying the night,”
“SUDDEN, RAPID,” “traveling during the night,”
“accomplished by a mail service within one day’s time,” or
“delivered within one day’s time.” Id. Likewise, The Oxford
Dictionaries defines this term (used as an adverb) as “[f]or the
duration of a night,” but the District Court did not mention that
this on-line dictionary goes on to state that “overnight” could
mean “[d]uring the course of a night” or “[v]ery quickly;
suddenly.”         The Oxford Dictionaries, Overnight,
http://www.oxforddictionaries.com/us/definition.american_en
glish/overnight (last visited Dec. 22, 2014). Like The


                              22
Merriam-Webster Dictionary, The Oxford Dictionaries defines
the adjectival form of “overnight” as “[f]or use overnight,”
“[d]one or happening overnight,” or “[s]udden, rapid, or
instant.” Id. Furthermore, we acknowledge that The Merriam-
Webster Dictionary defines “night” as “the time from dusk to
dawn when no sunlight is visible,” The Merriam-Webster
Dictionary,              Night,            http://www.merriam-
webster.com/dictionary/night (last visited Dec. 11, 2014), and
The Oxford Dictionaries defines this term as “[t]he period of
darkness in each twenty-four hours; the time from sunset to
sunrise,”       The       Oxford       Dictionaries,       Night,
http://www.oxforddictionaries.com/us/definition/american-
english/night (last visited Dec. 16, 2014). The District Court,
however, failed to acknowledge that this word is also defined,
inter alia, as “the final part of the day that is usually after
work, school, etc., and before you go to bed: the early part of
the night,” The Merriam-Webster Dictionary, Night, supra,
and as “[t]he period of time between afternoon and bedtime;
an evening,” The Oxford Dictionaries, Night, supra. Given
these various definitions, it is not clear to us that (as the
District Court put it) “[t]he ordinary meaning of the word
“overnight” in this context is ‘for the duration of the entire
night’” or that “an ‘overnight’ stay at a hospital is a stay from
sunset on one day to sunrise the next day,” Bonkowski, 992 F.
Supp. 2d at 511.

       In any event, the District Court proceeded to adopt an
overly narrow reading of § 825.114’s “overnight stay”
language. In short, its entire approach is premised on such
extraneous factors as the time of year and the geographic
location. Simply put, sunset and sunrise times vary throughout


                              23
the course of the year (after all, everyone knows that “nights”
are longer in the winter than in the summer) and are
determined by the viewer’s position on the Earth (i.e., his or
her latitude, longitude, and elevation). Bonkowski provides a
number of examples in which “the District Court’s narrow
construction of ‘overnight’” appears to result in “unfair
discrimination between different individuals who have similar
needs.” (Appellant’s Brief at 32 (emphasis omitted).) The
District Court relied on The Old Farmer’s Almanac to find
that, in the zip code for Butler Memorial Hospital, the sun set
at 5:02 p.m. on November 14, 2011 and rose at 7:07 a.m. on
November 15, 2011. See The Old Farmer’s Almanac,
http://www.almanac.com/astromony/rise/zipcode/16001/2011-
11-14, http://www.almanac.com/astronomy/rise/zipcode/2011-
11-15 (last visited on Jan. 5, 2015). On May 14, 2011 and
May 15, 2011, sunset occurred at 8:29 p.m., and sunrise took
place at 6:01 a.m.        See The Old Farmer’s Almanac,
http://www.almanac.com/astronomy/rise/zipcode/16001/2011-
05-14,
http://www.almanac.com/astronomy/rise/zipcode/16001/2011-
5-15 (last visited Jan. 5, 2015). Accordingly, an individual
who arrived at the hospital at 8:00 p.m. on May 14 and was
discharged at 7:30 a.m. the following calendar day would
satisfy the District Court’s “overnight stay” definition—while
someone who arrived at 8:00 p.m. on November 14 and left at
7:30 a.m. on November 15 would not. A patient would also
need to remain at the hospital for more than fourteen hours on
November 14 and November 15 to meet the District Court’s
definition. However, a patient who stayed at the hospital on
May 14 and May 15 need only remain there for approximately
ten hours. We likewise note that, in Portland, Maine, the sun


                             24
set at 4:16 p.m. on November 14, 2011 and rose at 6:35 a.m.
on November 15, 2011. See The Old Farmer’s Almanac,
http://www.almanac.com/astronomy/rise/ME/Portland/2011-
11-14,
http://www.almanac.com/astronomy/rise/ME/Portland/2011-
11-15 (last visited Jan. 5, 2015). A person who walked into a
hospital at 5:00 p.m. on November 14 and was then released at
7:30 a.m. on November 15 would meet the District Court’s
“sunset-sunrise” approach if he or she went to a hospital in
Butler, Pennsylvania—but not in Portland, Maine. In turn, an
individual would be required to stay at a Portland hospital for
(approximately) one more hour than his or her counterpart in
Miami, Florida (where the sun set at 5:32 p.m. and rose at 6:39
a.m.).          See      The     Old    Farmer’s     Almanac,
http://www.almanac.com/astronomy/rise/FL/Miami/2011-11-
14, http://www.almanac.com/astronomy/rise/FL/Miami/2011-
11-15 (last visited Jan. 5, 2015).

        In fact, there are certain geographic locations where a
“sunset-sunrise” approach does not make any sense at all. In
Fairbanks, Alaska, the sun set at 2:40 p.m. on December 21,
2011 and then rose at 10:58 a.m. on December 22, 2011—
more than twenty hours later. See The Old Farmer’s Almanac,
http://www.almanac.com/astronomy/rise/AK/Fairbanks/2011-
12-21,
http://www.almanac.com/astronomy/rise/AK/Fairbanks/2011-
12-22 (last visited January 5, 2015). Accordingly, a Fairbanks
patient who arrived at the hospital at 3:00 p.m. on December
21, 2011 and was discharged at noon the next calendar day
would not satisfy the District Court’s definition of an
“overnight stay.” In contrast, the sun set in Fairbanks on June


                             25
21, 2011 at 12:48 a.m. and then rose on the same calendar day
less than three hours later at 2:57 a.m. See The Old Farmer’s
Almanac,
http://www.almanac.com/astronomy/rise/AK/Fairbanks/2011-
6-21, http://almanac.com/astronomy/rise/AK/Fairbanks/2011-
6-22 (last visited Jan. 5, 2015). A stay in a Fairbanks hospital
from 12:15 a.m. to 3:30 a.m. would thereby constitute “an
overnight stay” under the District Court’s approach.

       Given these consequences, we must conclude that the
District Court’s “sunset-sunrise” interpretation produces
“‘odd’ or ‘absurd results.’” Disabled in Action, 539 F.3d at
210 (citation omitted). Although Oberg argues that this
approach has a rational basis, we do not believe that it
constitutes an appropriate reading of § 825.114 in the present
statutory and regulatory context. 2 See, e.g., Husmann, 765
F.3d at 173 (“‘We look to dictionary definitions to determine
the ordinary meaning of a word.’ See United States v. Geiser,

       2
           Oberg indicates that this Court should accept the
“sunset-sunrise” definition because it constitutes a reasonable
interpretation of § 825.114. For support, it cites to Judge
Rosenn’s dissenting opinion in Federal Labor Relations
Authority v. U.S. Department of the Navy, 966 F.2d 747 (3d
Cir. 1992) (en banc). Judge Rosenn, however, recognized
that the courts generally defer to an agency’s reasonable
interpretation of doubtful regulatory language. Id. at 774
(Rosenn, J., dissenting). As we have already noted, the DOL
has not addressed the meaning of its own “overnight stay”
language in its FMLA rulemaking, and the parties likewise do
not cite to any other DOL materials discussing this concept.

                              26
527 F.3d 288, 294 (3d Cir. 2008). It is well settled, however,
that a ‘word must not be read in isolation but instead defined
by reference to its statutory context.’ Ali v. Fed. Bureau of
Prisons, [552 U.S. 214, 234] (2008).”). This case involves a
DOL regulation implementing a remedial statute designed, at
least in part, to address problems associated with “inadequate
job security for employees who have serious health conditions
that prevent them from working for temporary periods,” §
2601(a)(4), and to provide employees with the legal right to
“take reasonable leave for medical reasons,” § 2601(b)(2).
The District Court turned to FAA regulations, which define
“night” as “the time between the end of evening civil twilight
and the beginning of morning civil twilight, as published in the
Air Almanac.” 15 C.F.R. § 1.1. It would appear that the lack
of sunlight could raise serious safety issues in the context of
air travel. However, the absence of sunlight, the time of year,
the geographic location, and similar considerations do not
have any real relevance to a regulation and statute designed to
protect the rights of employees to “take reasonable leave for
medical reasons.”

        Although we thereby reject the District Court’s reading
of § 825.114, we also determine that the interpretation
proffered by Bonkowski is fundamentally flawed. Insisting
that the question of whether an employee has “a serious health
condition” under the FMLA constitutes a question of fact to be
decided by the jury, he argues that, given the totality of the
circumstances, a reasonable juror could find that he stayed
overnight at a hospital. His theory, however, is based on a
misunderstanding of the judiciary’s obligation to interpret the
law and the jury’s responsibility to make findings of fact. In


                              27
the end, we must reject an open-ended “totality of the
circumstances” interpretation of the regulation and its “an
overnight stay” language.

        While juries make factual findings, it is the
responsibility of the judiciary to decide legal questions. This
obligation clearly encompasses disputes regarding the
meaning of federal statutes and federal regulations. We have
approached questions of statutory and regulatory interpretation
under the FMLA as questions of law to be decided by the
courts themselves. See, e.g., Budhun v. Reading Hosp. &
Med. Ctr., 765 F.3d 245, 255 (3d Cir. 2014) (“‘Accordingly,
we interpret[ed] the requirement that an employee ‘take’
FMLA leave to connote invocation of FMLA rights, not actual
commencement of leave.’ [Erdman v. Nationwide Ins. Co.,
582 F.3d 500, 509 (3d Cir. 2009).] The same reasoning
applies here. A reading of the statute that denies all rights that
the FMLA guarantees until the time that an employer
designates the employee’s leave as FMLA would be illogical
and unfair.”); Haybarger v. Lawrence Cnty. Adult Prob. &
Parole, 667 F.3d 408, 410, 412-17 (3d Cir. 2012) (concluding
that supervisor at public agency may be subject to individual
liability under FMLA). Accordingly, it is our obligation to
interpret the DOL regulation at issue in this case. In other
words, we must decide what the terms “an overnight stay”
actually mean. It is then the jury’s responsibility to dispose of
any genuine issues of material fact on the basis of judicial
instructions explaining the meaning of this legal concept of an
“overnight stay”.

       In fact, the two Third Circuit cases cited by Bonkowski


                               28
indicate that it is the judiciary that must interpret and give
meaning to the FMLA (and the DOL’s FMLA regulations).

       In Schaar v. Lehigh Valley Health Services, Inc., 598
F.3d 156 (3d Cir. 2010), we considered “whether a
combination of expert and lay testimony can establish that an
employee was incapacitated for more than three days as
required by the FMLA’s implementing regulations,” id. at 156.
Answering this question in the affirmative, we explained that
“[o]ur interpretation is guided by the statute and the
Department of Labor regulations” and that “[w]e interpret
those regulations using our well-established canons of
statutory interpretation.” Id. at 160. It was only after we
interpreted the statutory and regulatory language to conclude
that an employee may satisfy his or her burden of proving
incapacitation through a combination of expert and lay
testimony that we decided whether there was a genuine issue
of material fact. Id. at 160-61. Applying this interpretation of
the FMLA scheme, the Schaar Court determined that, given
the doctor’s assertion that the plaintiff was incapacitated for
two days and the plaintiff’s own testimony that she was
incapacitated for two additional days, “a material issue of fact
exists as to whether Schaar suffered from a ‘serious health
condition.’” Id. at 161.

       In Victorelli v. Shadyside Hospital, 128 F.3d 184 (3d
Cir. 1997), we similarly “disagree[d] with the district court’s
conclusion that as a matter of law the condition [i.e., a peptic
ulcer] was a ‘minor one,’” id. at 187. Specifically, we
concluded that the district court adopted an unduly narrow
construction of the “continuing treatment” standard set forth in


                              29
the DOL’s interim regulations. Id. “Moreover, even if we
consider the provisions of the final regulation [i.e., the
regulations promulgated in 1995], we find that it neither states
nor implies that Victorelli’s ulcer could not meet the
requirements of a ‘serious health condition.’” Id. at 187-88.
This Court accordingly conducted its own analysis of the
regulatory provisions in order to ascertain the meaning of the
terms “continuing treatment.” Id. at 186-90. We then
determined that “there is a material issue of fact whether
Victorelli suffered a ‘serious health condition’ as interpreted
under both the interim and the final rule.” Id. at 190.
Significantly, the Court in Victorelli recognized that “[a]
district court’s interpretation of a federal regulation is a
question of law subject to plenary review.” Id. at 186 (citing
Helen L. v. DiDario, 46 F.3d 325, 329 (3d Cir. 1995); ADAPT
v. Skinner, 881 F.2d 1184, 1191 n.6 (3d Cir. 1989)).

        It is conceivable that a court could interpret a particular
statutory or regulatory provision as establishing some sort of
multi-factor standard under which the fact finder determines
whether a particular set of circumstances meets this standard.
See, e.g., Haybarger, 667 F.3d at 418 (“As we recognized in
applying the economic reality test in the context of the [Fair
Labor Standards Act], whether a person functions as an
employer depends on the totality of the circumstances rather
than on ‘technical concepts of the employment relationship.’”
(citation omitted)). Even though we ultimately disagree with
its interpretation, the District Court did at least adopt an
objective approach that is relatively easy to apply and makes it
relatively easy to predict whether an employee satisfies §
825.114 and its “overnight stay” language (i.e., one simply


                               30
compares his or her arrival and departure times at the hospital
with the respective sunset and sunrise times set out in The Old
Farmer’s Almanac). In contrast, Bonkowski contends that
(given the requirement to construe the terms “serious health
condition” broadly to give effect to the FMLA’s remedial
purpose as well as the general obligation to view the evidence
in the record in the light most favorable to the non-moving
party in summary judgment proceedings) a reasonable juror
could find that he stayed overnight at the hospital because the
record demonstrated that:

      Mr. Bonkowski arrived at the hospital shortly
      before midnight on November 14, 2011; that
      Mr. Bonkowski was admitted to the hospital
      shortly after midnight; that the hospital
      repeatedly designated Mr. Bonkowski as
      “inpatient;” that he remained at the hospital as
      an “inpatient” until the evening of November
      15, 2011 [and thereby spent more than fourteen
      hours at the hospital]; that, while hospitalized,
      Mr. Bonkowski underwent comprehensive
      testing; that Mr. Bonkowski’s doctor wrote him
      a medical note excusing him from work on
      November 15, 2011 because Mr. Bonkowski
      was “hospitalized;” that the District Court itself
      referenced Mr. Bonkowski’s stay at the hospital
      as “inpatient;” and that Defendant referred to
      Mr. Bonkowski’s time at the hospital as an
      “overnight situation.”

(Appellants’ Brief at 19-20.) We believe that any kind of


                             31
“totality of the circumstances” approach would make it more
difficult for both employers and employees to predict whether
a specific set of circumstances rises to the level of “an
overnight stay” under § 825.114 and lead to additional
litigation in the future with possibly inconsistent results. The
adoption of such an open-ended approach could even
encourage an employer to take adverse action against an
employee because the employer may be willing to take the
chance that the jury would ultimately determine that the
employee’s time at a hospital did not constitute “an overnight
stay” under the “totality of the circumstances.” In any event, it
is certainly possible—and even likely—that one jury could
determine that a particular set of facts rose to the level of “an
overnight stay” under § 825.114 while another jury could find
that this same exact factual circumstances did not constitute
“an overnight stay.” Bonkowski suggests that a juror could
rule in his favor because he or she may have had the
experience of checking into a hotel in the middle of the night
(e.g., 1:30 a.m.), falling asleep, checking out early in the
morning, and being charged an overnight stay. 3 However, the
interpretation of a DOL regulation implementing a federal
medical leave statute should not rest on speculation as to the
personal experience of a potential juror concerning the billing

       3
           However, we find it likely the hotel would also
charge this juror for an overnight stay (or an equivalent fee) if
he or she checked in and then checked out in the middle of
the afternoon (e.g., checked in at 3 p.m. and then checked out
of the hotel at 4 p.m.) or the juror stayed past the checkout
time.


                               32
practices in the hotel business. 4




       4
           Bonkowski refers in passing to an on-line dictionary
definition of “inpatient” as: “‘a patient who comes to a
hospital or other health care facility for treatment that requires
an overnight stay.’ Or, ‘a hospital patient who occupies a
bed for at least one night in the course of treatment,
examination, or observation.’” (Appellant’s Brief at 45 n.6
(quoting Medical Dictionary, Inpatient, http://medical-
dictionary.thefreedictionary.com/inpatient (last visited May 8,
2014)).) This definition, however, does not really help us to
interpret § 825.114 and its “overnight stay” language. After
all, the regulation itself already defines “inpatient care” as “an
overnight stay,” and, in turn, the on-line definition of
“inpatient” does not actually explain the meaning of “an
overnight stay” (or “occupy[ing] a bed for at least one
night”).


                                33
        Bonkowski similarly points out that he was designated
as “inpatient” in the Butler Memorial Hospital’s records,
Proviano (the head of Oberg’s human resources department)
characterized his time at the hospital as an “overnight
situation” (A292), and the District Court referred to his stay at
the hospital as inpatient care. Even if we were to adopt a
“totality of the circumstances” approach, we do not believe
that such passing references by a district judge, a manager, or
hospital personnel would be considered dispositive or even
especially relevant to the outcome. After all, Bonkowski has
provided no evidence regarding the standards, if any, that
Butler Memorial Hospital may have used in deciding to use
the title “Discharged Inpatient Report” on his records, and
there is no indication that it determined the time he spent at
the hospital rose to the level of “an overnight stay” under §
825.114 (and, in fact, the hospital records cited by Bonkowski
never even referenced this concept of “an overnight stay”).
As a layperson, Proviano’s characterization carries little, if
any, weight in ascertaining the meaning of § 825.114 and
whether this “overnight stay” language has been satisfied.
Given its ultimate determination that “[t]he undisputed
evidence of record shows that plaintiff did not stay overnight
as an inpatient in the hospital” under its own “sunset-sunrise”
approach, Bonkowski, 992 F. Supp. 2d at 512, we also refuse
to read too much into the District Court’s passing references
to his admission as an inpatient and the time he spent at the
hospital as an inpatient.


                               34
       Having considered and rejected both the “sunset-
sunrise” definition as well as an open-ended “totality of the
circumstances” approach, we conclude that “an overnight
stay” under § 825.114 means a stay in a hospital, hospice, or
residential medical care facility for a substantial period of time
from one calendar day to the next calendar day as measured by
the individual’s time of admission and time of discharge.

       While he was not admitted until shortly after midnight
on November 15, 2011, Bonkowski testified at his deposition
that, when he was being wheeled into Butler Memorial
Hospital, he saw a clock showing that “it was a few minutes
before 12:00.” (A279.) He therefore takes issue with Oberg’s
position that a patient’s stay in a hospital, hospice, or
residential medical care facility should be measured from the


        According to Bonkowski, the First Circuit held that
“‘the [FMLA] should be interpreted broadly enough to
protect absences from work that are necessary for the purpose
of having one’s condition diagnosed and treated. . .’”
(Appellant’s Brief at 45 (quoting Hodgens, 144 F.3d at 165).)
The Hodgens court made this statement as part of its rejection
of the district court’s determination that “‘there is no evidence
that [his health] condition rendered him unable to perform the
functions of his position,’ as required in 29 U.S.C. §
2612(a)(1)(D).” Hodgens, 144 F.3d at 163. In fact, the First
Circuit stated elsewhere in its opinion that “Hodgens does not
argue that he received any inpatient care for his condition;
thus § 2611(11)(A) does not apply.” Id. at 161; see also id. at
162 n.7 (“Subsection 114(a)(1), dealing with inpatient care, is
not applicable here.”).

                               35
moment the individual was admitted.              According to
Bonkowski, it would be absurd (and contrary to the remedial
purpose of the FMLA) to exclude from the definition of “an
overnight stay” an individual who arrived at the hospital at
9:00 p.m. on November 14, 2011, was admitted at 12:01 a.m.
on November 15, 2011, and was finally discharged at 11:59
p.m. on November 15, 2011. However, as Oberg points out,
the Second Circuit has specifically addressed the admission
concept under a similar statutory and regulatory scheme.

        In Estate of Landers v. Leavitt, 545 F.3d 98 (2d Cir.
2009), the plaintiffs were Medicare beneficiaries who received
inpatient hospital care followed by care at skilled nursing
facilities (“SNFs”), id. at 103. Part A of the Medicare statute
provides coverage for post-hospital extended care services if
such services are furnished to an individual “‘after transfer
from a hospital in which he was an inpatient for not less than 3
consecutive days before his discharge from the hospital in
connection with such transfer.’” Id. (quoting 42 U.S.C. §
1395x(h)). The Centers for Medicare and Medicaid Services
(“CMS”) denied the plaintiffs’ claims for Part A coverage
pursuant to two of its own rules, i.e., the so-called “’three-
midnight rule’” in which “a patient is eligible for SNF
coverage only if he or she has been ‘hospitalized . . . for
medically necessary inpatient hospital or inpatient [critical
access hospital] care, for at least 3 consecutive calendar days,
not counting the date of discharge,’” id. at 104 (quoting 42
C.F.R. 409.30(a)(1)), and another rule providing that “‘a
patient is considered an inpatient if [he or she] is formally
admitted as [an] inpatient,’” id. (quoting CMS, Publ’n No.
100-02, Medicare Benefit Policy Manual, ch. 1, § 10 (45th rev.


                              36
2006)). The plaintiffs (on behalf of a class certified by the
district court) challenged CMS’s exclusion of time they spent
in the emergency room or on observation status from counting
toward the qualifying stay requirement. Id. Upholding the
district court’s grant of summary judgment in favor of the
Secretary of Health and Human Services, the Second Circuit
explained that neither the Medicare statute nor the applicable
regulation defines the term “inpatient” and that the statute
itself is ambiguous regarding whether pre-admission time
spent in observation and in the emergency room should be
considered inpatient time upon the individual’s later
admission. Id. at 105-06. Based in part on an analysis of
CMS’s long-standing, consistent, and reasoned interpretation
of the statutory language, it proceeded to accord Skidmore 5
deference to the agency’s definition of an “inpatient” as a
person who has been formally admitted to a hospital. Id. at
105-10. The Landers court concluded that “a Medicare
beneficiary is not an inpatient within the meaning of §
1395x(i) unless he or she has been formally admitted to the
hospital” because this conclusion “is informed by CMS’s
highly persuasive interpretation” and “it accords with the

      5
          The Second Circuit declined to apply the Chevron
doctrine because the CMS interpretation of “inpatient” was
contained in a policy manual. Landers, 545 F.3d at 105-06.
Under the Skidmore doctrine, an agency interpretation is
entitled to “‘respect according to its persuasiveness,’ as
evidenced by” its thoroughness, the validity of the agency’s
reasoning, consistency, and other factors that give the
interpretation power to persuade. Id. at 107 (citation
omitted).

                             37
statutory text and our governing precedents.” Id. at 111.

      In the end:

      [W]e conclude this portion of our opinion by
      reiterating our core holding in this case: in
      determining whether a Medicare beneficiary has
      met the statutory three-day hospital stay
      requirement needed to qualify for post-
      hospitalization SNF benefits under Part A, the
      time that the patient spends in the emergency
      room or on observation status before being
      formally admitted to the hospital does not
      count. In so holding, we expressly reject the
      rule of Jenkel v. Shalala, 845 F. Supp. 69 (D.
      Conn. 1994), which held that “later ‘formal
      admission’” of a patient following her treatment
      in the emergency room operates as “a nunc pro
      tunc ratification of her de facto admission at the
      time of her arrival in the emergency room.” Id.
      at 71 (emphasis omitted). . .

Id. at 112. The Second Circuit also rejected the plaintiffs’
equal protection challenge. Id. “CMS rationally could have
concluded that a bright line rule measuring inpatient time
based on formal admission would simplify claims processing
and reduce administration costs, while targeting the program at
the group Congress intended to benefit.” Id.

      Admittedly, this appeal implicates a different statutory
scheme enforced by a different federal agency. The Second


                              38
Circuit itself premised its holding on an express agency policy
interpreting the meaning of the term “inpatient” under the
Medicare program (and the Landers court explained that, “[if]
CMS were to promulgate a different definition of inpatient in
the exercise of its authority to make rules carrying the force of
law, that definition would be eligible for Chevron deference
notwithstanding our holding today,” id. (citation omitted)). It
is uncontested that there are no DOL regulations or policies
expressly defining the word “inpatient” in terms of formal
admission or explaining why time spent in the emergency
room or under observation status does not count towards
determining whether the individual meets § 825.114 and its
“overnight stay” language.

        Nevertheless, we believe it is appropriate to follow the
Second Circuit’s example. We accordingly conclude that “an
overnight stay” under § 825.114 is triggered by the
individual’s admission—and not his or her arrival at the
hospital. After all, both the Medicare and FMLA schemes
incorporate the same basic notion of inpatient care. While
Bonkowski contends that (unlike in the Medicare Act context)
there is a requirement to construe the language of the FMLA
in order to give effect to the statute’s remedial purpose, amici
in Landers actually challenged CMS’s definition of “inpatient”
on the similar grounds that “the general purpose of the
Medicare Act is ‘to provide affordable medical insurance for
the aged and disabled,’ [Furlong v. Shalala, 156 F.3d 384, 392
(2d Cir. 1998)], and that the Social Security Act is to be
‘liberally construed and applied,’ Rosenberg v. Richardson,
538 F.2d 487, 490 (2d Cir. 1976); see Mayburg v. Sec’y of
Health & Human Svcs., 740 F.2d 100, 103 (1st Cir. 1984).”


                              39
Landers v. Leavitt, Civil Action No. 3:04-cv-1988 (JCH),
2006 WL 2560297, at *11 (D. Conn. Sept. 1, 2006); see also,
e.g., Landers, 545 F.3d at 103 (noting that Part A provides
basic protection against the costs of hospital, related post-
hospital, home health services, and hospice care for eligible
persons over the age of 65). CMS also declined to change its
long-standing interpretation because, among other things, it
did not believe that time spent in an emergency room prior to
formal admission would, by itself, identify the severity of the
individual’s condition. Landers, 545 F.3d at 109. It appears
that an individual likewise does not have a condition that
involves “inpatient care in a hospital, hospice, or residential
medical care facility” merely because he or she spends some
time in a hospital emergency room. After all, the fact that an
individual is sitting in a hospital emergency or waiting room
does not necessarily indicate that his or her condition
constitutes more than a short-term medical problem that would
generally be covered by the employer’s sick leave policy. See,
e.g., 60 Fed. Reg. at 2191-92; 58 Fed. Reg. at 31,799. The
time of admission also provides a relatively straight-forward
and objective criterion to apply (and to predict). In this case,
the Butler Memorial Hospital records provided by Bonkowski
expressly identified the “Reg” date or “ADM-DT” (but not the
time that he first arrived at the hospital). In the end, the time
of admission—whether considered under the auspices of the
FMLA or the Medicare Act—represents a bright-line rule that
targets the persons that Congress (and the respective federal
agency) intended to protect. 6 See, e.g., Landers, 545 F.3d at

       6
         In Lichtenstein v. University of Pittsburgh Medical
Center, 691 F.3d 294 (3d Cir. 2012), this Court determined

                              40
that a jury could find that the employee provided adequate
notice about her need to take leave under the FMLA (i.e.,
sufficient information for an employer to reasonably
determine whether the FMLA may apply to the leave request)
where, inter alia, she told her supervisor that her mother was
taken to the hospital in an ambulance and was currently in the
emergency room, id. at 303-07. We explained that “[i]t does
not matter that a person rushed by ambulance to the
emergency room ‘might not’ require inpatient care as defined
under the FMLA.” Id. at 305. Noting that data indicated that
approximately 40% of people taken to the emergency room in
an ambulance are “admitted for inpatient care” compared
with just 10% of “walk-ins,” id. at 305 n.16, we observed
that, “[s]ince many people in this situation do require such
care, a jury might find that reasonable notice was given under
the circumstances,” id. at 305. Although it did not directly
address the question of whether admission is necessary to
trigger § 825.114 and its “overnight stay” language, the
Lichtenstein Court did distinguish between the emergency
room, on the one hand, and “inpatient care as defined under
the FMLA” (and individuals “admitted for inpatient care”),
on the other hand (and also drew a distinction between
individuals taken to the emergency room in an ambulance,
like Lichtenstein’s mother, and those who do not arrive in an
ambulance, like Bonkowski himself).


                             41
        We further note that a number of district courts have
indicated that a mere visit to a hospital emergency room is not
enough to satisfy § 825.114. See, e.g., Johnson v. Dollar
Gen., 880 F. Supp. 2d 967, 987 (N.D. Iowa 2012) (“Neither a
trip to the emergency room nor an in-person visit with the on-
call doctor—both of which Johnson’s doctor’s medical
assistant urged when Johnson called his doctor’s office on
May 1, 2009—would have constituted ‘inpatient care,’ and
Johnson refused either kind of treatment.”), aff’d, 508 F.
App’x 587 (8th Cir. 2013) (per curiam); Anderson v. Nissan
N. Am., Inc., Civil Action No. 3:09-cv-525 HTW-LRA, 2011
WL 4625647, at *8 (S.D. Miss. Sept. 30, 2011) (“The
evidence provided by plaintiff to date does not support a
conclusion that her husband’s emergency room visit qualifies
under this definition.”); Santiago v. N.Y. City Police Dep’t,
No. 05 Civ. 3035(PAC)(MHD), 2007 WL 4382752, at *15
n.9 (S.D.N.Y. Dec. 14, 2007) (“Although plaintiff was seen
once at Columbia Presbyterian Hospital in late July or early
August 2004, his visit was not ‘inpatient care’ as defined
under the FMLA. It is not clear whether plaintiff was even
admitted on that occasion, but in any event, he testified that
he was there for four or five hours and did not seek any other
follow-up treatment.” (citations omitted)), aff’d, 329 F. App’x
328 (2d Cir. 2009) (summary order). But see, e.g., Schuler v.
Branch Banking & Trust Co., No. 1:08cv378, 2009 WL
3261683, at *7 (W.D.N.C. Jul. 27, 2009) (Howell, U.S.M.J.)
(“The plaintiff has presented evidence that could be
considered to show that the plaintiff did have an overnight
stay in the hospital. On December 24 and 25, that being
Christmas Eve and Christmas Day of 2006, the plaintiff’s

                              42
112.

        Like the time of admission, a “calendar day”
interpretation constitutes an objective “bright-line” criterion
for deciding whether the individual’s time in the hospital rises
to the level of “an overnight stay” under § 825.114. This
should help to simplify any disputes arising out of the
regulation’s “overnight stay” language (and perhaps even help
to deter future disputes and FMLA violations because a bright-
line interpretation should put employers (and their employees)
on notice of when exactly an employee is entitled to leave
under the FMLA and § 825.114). In addition, this reading is
consistent with the purpose of the FMLA as well as the DOL’s
own regulatory scheme. Without more, an individual who was
admitted and discharged by a hospital on the same calendar
day appears to have (as the DOL put it in its preamble to the
regulations promulgated in 1995) a “short-term condition[] for
which treatment and recovery are very brief [that Congress
expected] would be covered by even the most modest of
employer sick leave policies.” 60 Fed. Reg. at 2191-92. As
Oberg recognizes, its definition of “overnight stay” as “a
hospital stay from one day to the next, measured by the
inpatient’s admission and discharge” generally constitutes a
more liberal construction of the FMLA than the strict “sunrise-


health problems had progressed to the point that she went to
the emergency room at the hospital. The plaintiff, on one
occasion, spent the entire night at the hospital [evidently in
the emergency room].”), report & recommendation rejected in
part on other grounds & adopted in part, 2009 WL 3261665
(W.D.N.C. Oct. 8, 2009).

                              43
sunset” definition offered by the District Court. (Appellee’s
Brief at 17 (footnote omitted).) For instance, an individual
need not be admitted to the hospital before the sun sets (which,
on November 14, 2011, occurred approximately six hours
before midnight) in order for his or her stay at the hospital to
rise to the level of “an overnight stay.” We further note that,
in any event, a plaintiff who thereby fails to satisfy 29 C.F.R.
§ 825.114 and the “inpatient care” prong of 29 U.S.C. §
2611(11)(A) is not left without any possible recourse under the
FMLA. He or she may still be able to establish that the illness,
injury, impairment, or physical condition at issue involves
“continuing treatment by a health care provider” pursuant to
29 U.S.C. § 2611(11)(B) and 29 C.F.R. §§ 825.113 and
825.115.




                              44
       Significantly, the DOL, like CMS, 7 has actually relied
on this notion of a “calendar day” to explain the scope of the
alternative “continuing treatment” prong. For instance, the
current version of § 825.115 provides that a serious health
condition involving continuing treatment by a health care
provider includes, inter alia: (1) “[a] period of incapacity of
more than three consecutive, full calendar days,” § 825.115(a);
and (2) any period of absence to receive multiple treatments
(including any period of recovery) by a health care provider

       7
         As the Second Circuit pointed out in Landers, CMS
adopted a so-called “three-midnight rule,” requiring the
patient to be hospitalized for inpatient care “‘for at least 3
consecutive calendar days, not counting the date of
discharge.’”     Landers, 545 F.3d at 103 (quoting §
409.30(a)(1)). It appears that, under the CMS Policy Manual,
the decision to admit a patient should be made using “‘a 24
hour period as a benchmark, i.e., they should order admission
for patients who are expected to need hospital care for 24
hours or more.’” Landers, 2006 WL 2560297, at *5 (quoting
Policy Manual Ch. 1, § 10). The Medicare agency has also
created a “two-midnight benchmark,” in which “hospital
visits that are expected to last less than two midnights are
generally considered inappropriate for inpatient admission
[while] hospital visits that are expected to last two midnights
or longer are considered appropriate for admission,” and a
“two-midnight presumption” providing that claims for stays
longer than two midnights will be presumed to be generally
appropriate for payment under Part A. Bagnall v. Sebelius,
No. 03:11cv1703 (MPS), 2013 WL 5346659, at *12 n.11 (D.
Conn. Sept. 23, 2013) (quoting 42 C.F.R. § 412.3(e)(1)).

                              45
for “[a] condition that would likely result in a period of
incapacity of more than three consecutive, full calendar days
in the absence of medical intervention or treatment, such as
cancer (chemotherapy, radiation, etc), severe arthritis (physical
therapy), or kidney disease (dialysis),” § 825.115(e)(2). In
fact, the department adopted—and has continued to apply—a
requirement of three calendar days of incapacity, even though
members of the business community would prefer, among
other changes, a longer minimum period or a period measured
in terms of business or working days and several advocacy
organizations took issue with any minimum durational limit.
See 73 Fed. Reg. at 67,946-47; 60 Fed. Reg. at 2191-95. The
DOL “concluded that the ‘more than three days’ test continues
to be appropriate” on the grounds that “[t]he legislative history
specifically provides that conditions lasting only a few days
were not intended to be included as serious health conditions,
because such conditions are normally covered by employers’
sick leave plans.” 60 Fed. Reg. at 2195. Under the
circumstances, we determine that a similar “calendar day”
approach is appropriate for purposes of § 825.114 and its
“overnight stay” language.

        Although we largely adopt Oberg’s reading of §
825.114, we do so with one significant modification. The
Court agrees with Bonkowski that it would be absurd to read
the terms “an overnight stay” to include an employee who was
admitted at 11:59 p.m. on one calendar day and discharged at
1:00 a.m. (or even as early as 12:01 a.m.) on the next calendar
day. Accordingly, the individual must stay for a substantial
period of time in the hospital, hospice, or residential medical
facility (as measured by his or her time of admission and time


                              46
of discharge). Under the circumstances, a minimum of eight
hours would seem to be an appropriate period of time.
However, because we need not decide this issue to resolve this
dispute, we leave this issue of the requisite length of time for
another day. It is uncontested that Butler Memorial Hospital
formally admitted and discharged Bonkowski on November
15, 2011. Under our “calendar day” approach, the time
Bonkowski spent in the hospital did not rise to the level of “an
overnight stay” under § 825.114 because he did not stay in the
hospital from one calendar day to the next calendar day as
measured by his time of admission and time of discharge.

                              III.

       For the foregoing reasons, we will affirm the District
Court’s order granting the motion for summary judgment filed
by Oberg.




                              47
FUENTES, Circuit Judge, Dissenting.

        In this case, we must interpret the term “overnight
stay” for purposes of defining a serious health condition
under the FMLA. The District Court held that an “overnight
stay” in a hospital is measured from sunset to sunrise. Based
on dictionary definitions, the test leads to results predicated
principally on geo-location and the turn of the earth's axis.
The majority rejects this test and I concur. The majority then
proposes a new test. It defines “overnight stay” as a hospital
stay from one calendar day to the next for a substantial period
of time. A “substantial period,” the majority suggests, would
be approximately eight hours. I believe this test is as
inequitable and unworkable as the one it seeks to replace, and
I therefore respectfully dissent.

       Jeffrey Bonkowski suffered from a preexisting heart
condition and diabetes. On November 14, 2011, he began
experiencing shortness of breath and chest pains. In light of
his appearance and medical history, Bonkowski’s wife drove
him to the hospital just after 11:00 p.m. that evening.
Bonkowski arrived at the hospital shortly before midnight.
Upon arrival, hospital personnel wheeled Bonkwoski into the
hospital prior to midnight. Bonkowski was admitted as an
“inpatient” shortly after midnight, where he remained until
the early evening of November 15, 2011. The hospital
performed comprehensive testing, and made contingent
preparations for open heart surgery, prior to his discharge.
Under the majority’s rendering, although he spent in excess
of fourteen hours in the hospital as an inpatient from
admission to discharge, Bonkowski does not qualify for
FMLA relief because he was not admitted and discharged
from one calendar day to the next. Because he was admitted
after midnight, the time he spent in the hospital on the “day”
of his arrival, no matter how long, will not count. If,
however, he had been admitted to the hospital at 11:00 p.m.
on November 14th and was discharged at 7:00 a.m. on
November 15th—a total of eight hours—Bonkowski would
qualify for relief under the FMLA.

       The majority’s approach is impractical, produces
inequitable results, and is contrary to the remedial purpose of
the FMLA. “Congress enacted the FMLA in response to
concern regarding, [among other things], ‘inadequate job
security for employees who have serious health conditions
that prevent them from working for temporary periods.’” 1
The purpose of the FMLA is to “to entitle employees to take
reasonable leave for medical reasons,” but in a “manner that
accommodates the legitimate interests of employers.” 2 As a
remedial statute, the FMLA is to be construed broadly “to
extend coverage and [its] exclusions or exceptions should be
construed narrowly.” 3 Denying FMLA protection to an
employee who enters the hospital one day and remains there

1
  Miller v. AT&T Corp., 250 F.3d 820, 833 (4th Cir. 2001)
(quoting 29 U.S.C. § 2601(a)(4)).
2
  29 U.S.C. § 2601(b)(2), (b)(3). This is effectuated by, for
instance, requiring an employee to provide adequate notice to
the employer. See Lichtenstein v. University of Pittsburgh
Medical Center, 691 F.3d 294, 303 (3d Cir. 2012). It should
not, however, be accomplished by rejecting legitimate claims
based on an arbitrary standard.
3
 Cobb v. Contract Transport, Inc., 452 F.3d 543, 559 (6th
Cir. 2006).




                              2
much of the day, totaling close to nineteen hours, is, in effect,
truncating coverage and construing exceptions broadly. This
denial is simply inconsistent with the remedial purpose of the
FMLA. While I prefer the majority’s test to the District
Court’s test, I find that it removes only the geographical
discrepancies implicit in the District Court’s proposed test.

        In my view, the majority’s clear, “bright-line”
approach is an inequitable one. By defining “overnight stay”
based on “one calendar day to the next,” we fail to consider
the multitude of factors impacting time of admission and the
realities of our health care system. This is evident when we
compare and contrast urban and rural hospitals. An urban
hospital might be overrun with patients who lack health
insurance and seek treatment in an emergency room. Thus, if
an employee arrives at an urban hospital, he may be forced to
wait hours before admission. Rural hospitals, on the other
hand, face their own problems: smaller staffing and fewer
beds might cause delays in admission. 4 The majority’s

4
  The average wait time to see a physician further differs
between geographic regions and also by payer type. In 2006,
the average wait time to see a physician was as follows:
Northeast (56 minutes), Midwest (50 minutes), South (61
minutes), West (49 minutes). When analyzed by payer type,
the average wait time was: Private Insurance (55 minutes),
Medicare (52 minutes), Medicaid (56 minutes), Worker’s
compensation (41 minutes), Self-pay (62 minutes), No
charge/charity (81 minutes). U.S. Gov’t Accountability
Office, GAO-09-347, Hospital Emergency Department:
Crowding Continues to Occur, and Some Patients Wait
Longer than Recommended Time Frames 45-46 tbl. 13




                               3
calendar definition also fails to consider seasonal fluctuations
in hospitals. For instance, flu season typically peaks in
January and February. 5 If an employee falls ill during these
months, the employee may face delays in admission not
present during other periods in the year. 6

       In addition, an employee may face longer delays in
admission depending on the day of the week he visits the
hospital. Mondays, for instance, are considered the busiest
day of the week, while Thursdays are considered the quietest



(2009). While the difference in minutes appears miniscule,
when we operate under the majority’s approach, a minute can
make or break an employee’s claim.
5
   http://www.flu.gov/about_the_flu/seasonal/ (last visited
May 7, 2015). Studies have shown that January appears to be
the busiest month of the year in hospitals, whereas November
and July are the least busy. Chad S. Kessler, M.D., et al.,
Predicting Patient Patterns in Veterans Administration
Emergency Departments, XII Western Journal of Emergency
Medicine 2, at 205 (May 2011).
6
  The CDC estimates the average wait time for all types of
hospital to be over 120 minutes, or two hours, irrespective of
these additional factors. This is the time measured from when
the patient arrives until he sees a physician.
http://www.cdc.gov/mmwr/preview/mmwrhtml/mm6319a8.ht
m. Under the majority’s approach, minutes are of key
concern. Thus, a delay of 120 minutes clearly can impact an
employee’s chances of obtaining FMLA relief.




                               4
days.7 In fact, research has shown that there may be a
“weekend effect” that “delays needed hospital care for
weekend patients. There is some evidence that hospital
mortality is higher on the weekends for certain types of
patients.” 8 This may lead “care providers [to] rush to
discharge a patient on Friday so that they are out of the
hospital by the weekend.” 9 Staffing on the weekend and “off
hours” impacts admission and discharge time. Whereas,
“[t]he weekday hospital has a full administrative team,
department chairs and service chiefs, experienced nurse
managers, and a full complement of professional staff,” in
contrast “[t]he off-hours hospital . . . rarely, if ever, has senior
managers present. Nurse-to-patient ratios are significantly
lower. Even the number of residents is considerably lower . .
. based on mandated work-hour restrictions.” 10 Indeed, an
employee may be delayed admission based on the time of day
he arrives at the hospital. In 2006, the highest percentage of


7
    Kessler, at 205.
8
  Plan ahead to avoid hospital delays on weekends, The
Commercial Appeal (Memphis), Mar. 15, 2010, available at
2010 WLNR 5417578. “Care delays on weekends might be
worse if a hospital is already full. Many weekend patients
have to wait until Monday or later to get certain tests or
procedures.” Id.
9
    Id.
10
  David J. Shulkin, M.D., Like Night and Day – Shedding
Light on Off-Hours Care, The New England Journal of
Medicine (May 2008).




                                 5
admissions occurred between the hours of 9 a.m. and 5 p.m. 11
A study by a hospital consulting firm proved that patients
who arrived in the emergency room between 7 a.m. and 3
p.m. reported higher satisfaction than those who arrived in the
evening or overnight hours. 12 “By mid-afternoon, wait times
may be on the rise as patient volumes have increased during
the day. If a shift change is occurring during a particularly
busy time, it may add to any actual or perceived
disorganization or delays for patients.” 13 Elective surgeries
may result in fewer available beds, further back-logging
admission irrespective of the day of week or hour of the
day.14 This practice forces ER patients to be “boarded” in the
Emergency Department or in hospital hallways until beds
become available. 15 All of these factors impact a patient’s
admission and discharge times and yet the majority’s
approach is blind to them.
11
     Kessler at 205.
12
    Emergency Department Pulse Report 9, available at
http://www.pressganey.com/Documents_secure/Pulse%20Re
ports/2010_ED_Pulse_Report.pdf. The “[s]taffing patterns,
patient volume, and acuity of patient conditions may play a
large part in these differences in satisfaction.” Id.
13
     Id.
14
   U.S. Gov’t Accountability Office, GAO-09-347, Hospital
Emergency Department: Crowding Continues to Occur, and
Some Patients Wait Longer than Recommended Time Frames
2 (2009).
15
  ER wait times endanger health, Asbury Park Press, June
28, 2009, available at 2009 WLNR 15689777.




                              6
       Furthermore, a temporal definition fails to consider
transportation issues that may impact admission time. These
may include: variances in traffic patterns which may delay an
employee’s arrival at the hospital; proximity and travel time
to a hospital; availability of public versus private
transportation; and seasonal weather issues such as snow
storms, which may affect travel.

        Finally, the “one calendar day to the next” approach
also fails to take into account the intercession of everyday
annoyances. For example, an employee is being driven to the
hospital at the onset of his illness, and his transportation
becomes disabled. He arrives at the hospital at 12:05 a.m.
and remains in the hospital until 7 p.m. the next evening, a
total of nineteen hours. This employee would not qualify for
FMLA relief. But a separate employee arriving at 11:55 p.m.
would merit relief. Or, consider the employee who arrives at
11:55 p.m., but because of staffing problems, the employee is
not formally admitted until 12:02 a.m. He would not qualify
for FMLA relief. Under the majority’s proposed test, we
deny FMLA protections to the employees in both scenarios
simply based off a few minutes difference in time of
admission.

       In light of the myriad problems we face in construing
“overnight stay” temporally, I, instead, propose a totality of
the circumstances approach.        There are many factors
probative of an overnight stay in a medical facility. Among
the most important is the time an employee is formally
admitted to the hospital and the time he is discharged from
the hospital. Instead of relying on an arbitrary cut-off time,
the court can balance whether the employee was discharged
an hour after being admitted, or whether the employee spent




                              7
fourteen hours in the hospital. Another factor is whether the
employee spent at least part of the traditional night hours in
the hospital—tracking the DOL’s definition of “inpatient
care.” The DOL contemplated an “overnight stay” in a
medical facility; thus, spending ten hours during the day from
7 a.m. until 5 p.m. may weigh against a finding of an
“overnight stay,” whereas spending ten hours from 7 p.m.
until 5 a.m. would weigh in favor of such a finding.

        An additional factor is whether admission was
followed by an assignment to a room. This factor is used in
other contexts, such as Medicaid.             Medicaid defines
“inpatient” as “a person who has been admitted to a hospital
for bed occupancy for purposes of receiving inpatient hospital
services.” 16 Other relevant factors include the severity of the
medical issue presented, whether the hospital ran extensive
tests, and the hospital’s classification of the employee as an
“inpatient” or “outpatient.” The benefit of this analysis is that
a court may assess the entire picture of an employee’s
hospital experience and then determine whether that
employee is entitled to relief under the FMLA.

       The material facts in this case are not in dispute. As
previously stated, Bonkowski arrived at the hospital prior to
midnight on November 14, and the hospital admitted him as
an “inpatient” shortly after midnight. He stayed at the
hospital for more than fourteen hours, being discharged in the
early evening of November 15. While hospitalized, he


16
    Barrows v. Burwell, 777 F.3d 106, 108(2d Cir. 2015)
(citing Medicare Benefit Policy Manual, CMS Pub. No. 100–
02, (“Medicare Policy Manual”) Ch. 1, § 10).




                               8
underwent comprehensive testing.         Under these
circumstances, I would conclude that Bonkowski had an
overnight stay in the hospital.

        The majority fears that the totality of the
circumstances approach would make it more difficult for both
employers and employees to predict the circumstances that
would give rise to an “overnight stay” and could lead to
additional litigation in the future with possibly inconsistent
results. There are no material issues of fact in Bonkowski’s
case, and I believe there will be no material issues of facts in
most of these types of cases. Events leading to an employee’s
“overnight stay” at a hospital such as travel to the hospital,
the day, date and time of arrival, the time the employee signs
into the hospital, the time of admittance and discharge, and
the employee’s medical report are seldom matters of factual
dispute. In such cases, I believe that the district court should
be free to consider all of the circumstances presented and
conclude whether, as a matter of law, the employee has
suffered a “serious health condition” under 29 U.S.C. §
2111(11)(A).

       Several courts have held that whether an employee
suffers from a serious health condition is properly considered
a question of law. 17

17
   See, e.g., Alcazar-Anselmo v. City of Chicago, No. 07 C
5246, 2011 WL 3236024, at *2 (N.D. Ill. July 27, 2011) (on
summary judgment, analyzing the “continuing treatment by a
health care provider” prong of 29 U.S.C. § 2111); Helmick v.
Solid Waste Auth. of Cent. Ohio, No. 2:07-CV-912, 2009 WL
650417, at *6 (S.D. Ohio Mar. 10, 2009) (same); Whitworth
v. Consol. Biscuit Co., No. CIV.A. 6:06-112-DCR, 2007 WL
9
        Similar to the majority’s approach, where the facts are
undisputed in a case, the district court may, in its discretion,
quite easily determine whether an employee had an overnight
stay in the hospital weighing the factors I proposed. The only
difference is that a totality of the circumstances approach
simply considers more of the evidence rather than solely the
“one calendar day to the next day” approach that the majority
proposes. Where material facts in the record are disputed, of
course, summary judgment cannot be granted and the case
must be submitted to a jury—but this is true under any
approach.

       For these reasons, I dissent in favor of a totality of the
circumstances approach. Unless and until the DOL clarifies
the definition of “overnight stay,” this approach offers a
practical and more equitable inquiry into an employee’s
hospital experience, and one that more fully comports with
the remedial purpose of the FMLA.




1075774, at *8 (E.D. Ky. Apr. 6, 2007) (“To establish that
she was incapacitated within the meaning of the FMLA, a
plaintiff must prove that she suffered from an ‘inability to
work, attend school or perform other regular daily activities
due to the serious health condition, treatment therefor, or
recovery therefrom.’ 29 C.F.R. § 825.114(a)(2)(i). This
determination is a question of law, and the plaintiff bears the
burden of proving the objective existence of a serious health
condition that incapacitated her during the period in
question.”).




                               10